Citation Nr: 1135587	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated August 2007 and January 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a total disability rating due to unemployability.  He has asserted that his service-connected posttraumatic stress disorder (PTSD) disability prevents him from securing and following any substantial gainful employment.  This claim arose from a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, filed with the RO in March 2007.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for shall fragment wound affecting the left wrist and right thumb, rated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, and PTSD, rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411, from February 26, 2001, and 70 percent disabling, from October 16, 2006.  

As of October 2006, the Veteran's combined disability rating is 70 percent.  See 38 C.F.R. § 4.25.  

As of October 2006, the Veteran has two or more disabilities with a combined rating of at least 70 percent, with one disability rated at least 40 percent.  Therefore, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  However, the Board finds there remains a question as to whether the Veteran's service-connected disabilities, alone (particularly his service-connected PTSD) prevents him from obtaining and maintaining substantial employment.  

In this regard, the Board finds that, as a whole, the evidence of record does not preponderate either in favor or against a finding that the Veteran's service-connected PTSD affects his ability to work.  

Review of the record reveals that the Veteran's last full-time employment was as a construction quality control job where he worked from 1987 to 1988.  Thereafter, the Veteran worked for Wal-Mart as a greeter from 1993 to 1994.  See April 2001 Veteran statement.  

The evidence in favor of the Veteran's claim consists of his statements that he lost multiple jobs due to stress and his other PTSD symptoms, including flashbacks, nightmares, and intrusive memories, and that he left his last full-time job in 19088 because he could not stand working with a plumbing contractor, which resulted in his being angry and confused.  The Veteran has asserted that he was unable to work with the system like his co-workers and that he has been unable to obtain or maintain suitable employment since his last full-time job.  See Veteran's statements submitted in June 2005 and July 2007.  

The evidentiary record also contains a September 1988 treatment record which reflects that, following a heart attack in 1988, the Veteran was medically released back to work but retired shortly thereafter reportedly due to stress.  The December 2005 VA examination report also notes that the Veteran has had some erratic behavior at home and at work.  

In addition to the foregoing, the Veteran has submitted statements from M.G., LCSW, and P.G., the director of the San Bernardino Veterans Center, which purport to establish that the Veteran is unable to work due to his service-connected PTSD.  In March 2007, M.G. stated that, while the Veteran is limited by his physical limitations, the main reason he is not able to work is due to his difficulty following authority and poor customer relations.  See August 2006 statement from M.G.  In December 2007, P.G. stated that the level of disability caused by the Veteran's service-connected PTSD is severe and chronic and qualifies him as unemployable.  

While the statements from M.G. and P.G. are considered competent, they do not establish that the Veteran is unable to secure or maintain gainful employment due to his service-connected PTSD alone.  

Moreover, the evidentiary record also contains unfavorable evidence against the Veteran's claim.  At the January 2007 VA examination, the Veteran reported that he quit his last job at the San Bernardino City Senior Citizens Employment office because of his visual problems, which was the main reason why he was not currently employed.  The January 2007 VA examiner noted that the Veteran displayed a strong work ethic and sense of responsibility and that the Veteran reported that he gets along fine with others, undermining a finding that his PTSD is the cause of his problems.  The Veteran also reported that his symptoms did not interfere with work.  

Overall, the Board finds that additional evidentiary development is needed to determine if the Veteran's service-connected PTSD prevents him from securing or maintaining gainful employment.  In making this determination, the Board finds that there is insufficient medical evidence of record that addresses this question and that the VA examination reports included in the record do not provide sufficient evidence on which to decide the claim.  Indeed, while both the December 2005 and January 2007 VA examiner discussed the Veteran's previous employment and the reasons why he stopped working, neither examiner specifically addressed what effect, if any, the Veteran's service-connected PTSD has on his current ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

Therefore, the Board finds that a remand is needed to obtain a medical opinion that addresses what affect the Veteran's service-connected PTSD has on his current ability to work.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to the foregoing, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record contains numerous references to benefits the Veteran previously received from the Social Security Administration (SSA).  In March 1989 and thereafter, VA received information which reflects that the Veteran was awarded benefits from SSA; however, there is no indication if the SSA benefits were awarded due to the Veteran's age or due to any particular disability.  See also January 1997 VA Form 21-526.  

In addition, review of the record reveals that the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  Nevertheless, the record does not contain any indication that the Veteran's SSA benefits were terminated or suspended for any reason.  

Based on the lack of information regarding the type of SSA benefits the Veteran previously received, the Board cannot determine that no reasonable possibility exists that any SSA records are relevant to the current claim.  

Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request from the SSA all records related to the Veteran's receipt of benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Request that the physician who conducted the January 2007 VA examination review the record and provide an opinion as to the following.  The claims file must be made available to the reviewing physician, and the examination report should reflect that the file was consulted.  If the January 2007 VA examiner is unavailable, a medical professional with expertise in mental disorders should be asked to conduct this review.  The reviewer should address the following:

a. After noting the Veteran's current PTSD symptoms, the physician should provide an opinion as to any effect the Veteran's service-connected PTSD has on his current ability to secure and maintain substantially gainful employment.  

b. A rationale must be provided for any opinion offered.  

c. If the physician is unable to provide the requested opinion without resorting to speculation, the physician must so clearly state and explain why this is so.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

